Citation Nr: 0029547	
Decision Date: 11/09/00    Archive Date: 11/16/00

DOCKET NO.  99-08 471	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama



THE ISSUE

Entitlement to an increased (compensable) evaluation for 
bilateral hearing loss.



REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs



ATTORNEY FOR THE BOARD

J. L. Tiedeman, Associate Counsel




INTRODUCTION

The appellant served on active duty from May 1953 to May 
1955.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a rating decision of the Montgomery, 
Alabama, Department of Veterans Affairs (VA) Regional Office 
(RO).


FINDINGS OF FACT

1. The RO has obtained all pertinent evidence available for 
an informed decision to be entered in this case.

2. The appellant's bilateral hearing loss disability is 
manifested by average puretone thresholds in the left ear 
of 46 and in the right ear of 34, with speech recognition 
on the Maryland CNC word list of 88 percent in the left 
ear and 88 percent in the right ear.  Thus, the 
appellant's hearing acuity is found to be level II in the 
left ear and level II in the right ear.

3. Essentially similar findings were noted on a VA 
examination in 1996.  On that examination, level II 
hearing was noted in each ear.


CONCLUSION OF LAW

The criteria for a compensable evaluation for a bilateral 
hearing loss have not been met for any of the time period in 
question.  38 U.S.C.A. § 1155 (West 1991 & Supp. 2000); 
38 C.F.R. § 3.321(b)(1), 4.1, 4.2, 4.3, 4.7, 4.21, 4.85, 
4.87(a), Diagnostic Code (DC) 6100 (1998); 64 Fed. Reg. 
25202-25210 (May 11 1999) (codified at 38 C.F.R. § 4.85 et. 
seq. Diagnostic Code 6100 (1999)).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the appellant's 
claim is "well-grounded" within the meaning of 38 U.S.C.A. 
§ 5107(a).  See Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  
That is, the Board finds that the appellant has presented a 
claim which is not implausible when the contentions and the 
evidence of record are viewed in the light most favorable to 
such claim.  Generally, an allegation that a service-
connected disability has increased in severity is sufficient 
to establish well groundedness.  Proscelle v. Derwinski, 2 
Vet. App. 629, 631-32 (1992).  Likewise, the Board is 
satisfied that all relevant facts have been properly and 
sufficiently developed, such that no further assistance to 
the appellant is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107(a).  The evidentiary 
assertions of the veteran are presumed credible for making 
this determination.

In adjudicating well-grounded claims, the Board determines 
whether (1) the weight of the evidence supports the claim, or 
(2) the weight of the "positive" evidence in favor of the 
claim is in relative balance with the weight of the 
"negative" evidence against the claim.  The veteran 
prevails in either event.  However, if the weight of the 
evidence is against the appellant's claim, the claim must be 
denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

In the evaluation of service-connected disabilities, the 
entire recorded history, including medical and industrial 
history, is considered so that a report of a rating 
examination, and the evidence as a whole, may yield a current 
rating which accurately reflects all elements of disability, 
including the effects on ordinary activity.  38 C.F.R. 
§§ 4.1, 4.2, 4.10, 4.41.  Where, as in this case, entitlement 
to service connection has been established already and an 
increase in the disability rating is at issue, the present 
level of disability is of present concern.  Although a rating 
specialist is directed to review the recorded history of a 
disability in order to make a more accurate evaluation (see 
38 C.F.R. §§ 4.2, 4.41), the regulations do not give past 
medical reports precedence over current findings.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).  The most current 
clinical evidence of the present level of disability is the 
VA examination of March 1999.  However, all pertinent 
evidence during the appeal period will be considered.

In this decision, the Board is cognizant of the fact that 
this appeal arises from the appellant's dissatisfaction with 
his initial rating following the grant of service connection 
for bilateral hearing loss.  In such a case, the Court of 
Appeals for Veterans Claims (formerly the United States Court 
of Veterans Appeals) (Court) has held that separate or 
"staged" ratings must be assigned where the evidence shows 
varying levels of disability for separate periods of time.  
Fenderson v. West, 12 Vet. App. 119 (1999).  In this case, 
the Board finds that the preponderance of the evidence of 
record during the appeal period is against separate 
disability ratings in excess of zero percent for the 
appellant's bilateral hearing loss.

Hearing loss is the organic impairment of hearing acuity.  
38 C.F.R. § 4.87 (1999).  Under the schedular rating criteria 
that became effective December 18, 1987, the evaluation of 
bilateral auditory impairment is based on the results of 
controlled speech discrimination testing together with the 
average hearing threshold level as measured by pure tone 
audiometry tests in the frequencies 1,000, 2,000, 3,000, and 
4,000Hz in each ear.  To evaluate the degree of disability 
from bilateral organic hearing acuity impairment the revised 
rating schedule establishes eleven auditory acuity levels 
from level I, for essentially normal hearing acuity, through 
level XI, for profound deafness.  38 U.S.C.A. § 1155, 1160 
(West 1991); 38 C.F.R. § 4.85 and Part 4, DCs 6100 to 6110 
(1999).  

In this case it is noted that the March 1999 auditory 
examination resulted in pure tone thresholds and speech 
discrimination findings that equate under the schedule as 
level II for the left ear and level II for the right ear.  A 
non-compensable disability rating is assigned for hearing 
loss when hearing acuity is level II for the poorer ear and 
level II for the better ear.  38 C.F.R. § 4.85, 4.87, DC 
6100.  It is noted that the rating criteria for diseases of 
the ear and other sense organs were amended in May 1999, 
effective beginning June 10, 1999.  64 Fed. Reg. 25202-25210 
(May 11 1999) (codified at 38 C.F.R. § 4.85 et. seq., 
(1999)).  However, application of those revised criteria 
yields no change in the zero-percent rating for the 
appellant's hearing loss.  The rating criteria applicable to 
this case were not changed in the 1999 amendments.

The March 1999 examination findings revealed decibel readings 
of 10, 20, 50, and 55 at the respective frequencies of 1000, 
2000, 3000, and 4000 hertz in the right ear.  The findings at 
those frequencies for the left ear were 10, 55, 60, and 60.  
The average decibel loss is 34 in the right ear and 46 in the 
left ear.  Discrimination ability was 88 percent in the right 
ear and 88 percent in the left ear.  This is level II hearing 
for each ear under the rating schedule provisions.  A 
November 1996 VA examination is consistent with these 
evaluations.  Level II hearing was demonstrated in those 
records.  Outpatient records on file and private reports are 
essentially similar, except as noted below.

Although November 1997 and October 1998 outpatient records 
from the Tuscaloosa VAMC reflect, among other things, lower 
speech discrimination scores, there is no indication that the 
scores were obtained through use of Maryland CNC word 
testing; therefore, the Board finds the readings obtained in 
the most recent VA examination more persuasive.  The 
examination results on the examinations are appropriately 
certified for review.  38 C.F.R. § 4.85.  Further, although 
the appellant expressed concern regarding the adequacy of the 
November 1996 examination, the Board is satisfied that the 
most recent March 1999 VA examination, on which the Board 
relies in this decision, was both comprehensive and well-
supported.  It is also noted that those two examinations are 
essentially similar in recorded findings, thus lending 
credibility to the recorded findings.

The evaluations derived from the rating schedule are intended 
to make proper allowance for improvement by hearing aids, and 
examinations to determine such improvement are, therefore, 
unnecessary.  38 C.F.R. § 4.86 (1999).  Thus, even though it 
is currently shown that the physicians have recommended 
hearing aids for the appellant, the payment of additional 
compensation for the use of assistive devices is inconsistent 
with the purpose of VA compensation.  See 52 Fed. Reg. 44, 
118 (1987).

In view of the above, the degree of hearing impairment as 
shown by the recent medical findings does not establish a 
level of severity for which a compensable rating is warranted 
under the applicable law and regulations.  While the Board is 
sympathetic to the appellant's complaints concerning the 
practical difficulties he experiences in everyday life 
secondary to his bilateral hearing loss, the Board is 
constrained by a mechanical application of the facts in this 
case to the applicable law and regulations.  See Lendenmann 
v. Principi, 3 Vet. App. 345 (1992).

Finally, there is nothing in the record to suggest such an 
unusual disability picture so as to render application of the 
regular provisions impractical.  It has not been contended or 
otherwise indicated that the hearing loss results in 
hospitalization or other marked interference with employment 
beyond that contemplated by the provisions of the schedule.  
It is not shown that there is actual employment interference.  
As such, further consideration of the provisions of 38 C.F.R. 
§ 3.321 is not indicated.

Since the preponderance of the evidence is against a 
compensable rating, the benefit of the doubt doctrine is 
inapplicable.  38 U.S.C.A. § 5107(b).


ORDER

A compensable disability rating for bilateral hearing loss is 
denied.


		
	MICHAEL D. LYON 
	Veterans Law Judge
	Board of Veterans' Appeals



 
- 6 -


- 1 -


